Case 1:18-cr-10350-LTS Document 57 Filed 05/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Case No.: 18-CR-10350 LTS-1

UNITED STATES OF AMERICA,
Plaintiff
v.
DANIEL HERNANDEZ IXTA,
Defendant
AFFIDAVIT

I, Daniel Hernandez Ixta, under oath depose and state the following to be true and

accurate to the best of my knowledge and belief:

I.

On August 29, 2018, I was parked at 351 Holt Road in North Andover,
Massachusetts.

Police ordered me out of my tractor and arrested me.

At the time I was arrested, I had a valid Bill of Lading for Lifoam Industries,
located at the address where I was parked.

After arresting me, police searched me and found that I did not possess any
contraband.

Police then searched the tractor without my permission.

If they had asked me, I would have objected to a search.

Police took immediate possession of the tractor-trailer in which I had been

sitting.
Case 1:18-cr-10350-LTS Document 57 Filed 05/09/19 Page 2 of 2

8. They took the keys.

9. The trailer was legally parked at my destination.

Sworn and Subscribed under the pains and penalties of perjury this 3" day of May,

2019

Oomak Were

Daniel Hernandez Ixta
